Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a National Phase application under 35 U.S.C. § 371 of International Application No. PCT/US2019/041000, filed on July 9, 2019, which claims the benefit of and priority to U.S.S.N. 62/695,664, filed July 9, 2018, that hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 01/11/2021 is acknowledged.  Claims 1-2, 6, 8-9, 11-12, 14, 17, 20, 22-23, 25, 27, 30-33 and 35-36 are pending and under examination.


Information Disclosure Statement
There was no information disclosure statement (IDS) submitted at the time of this Office action.

Specification
The disclosure is objected to because of the following informalities:    
Appropriate correction is required.

Drawings Objections
The drawings are objected to because Figure 12 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 
Claims 11-12, 14, 17, 20, 22-23, 25, 27,3 0-33 and 35-36 are objected to for the following informalities:
Claims 11-12, 14, 17, 20, 22-23, 25, 27,3 0-33 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 6, 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Minshull et al. “Minshull” (US-20170101647-A1) in view of Arend et al. “Arend” (J Virol, 2016, 90:8855-8865).
The claims are directed to a hematopoietic cell comprising a nucleic acid comprising promoter elements of the iP1 promoter or a homolog thereof, the iP2 promoter or a homolog thereof, or a combination thereof operably linked to a heterologous transgene.
Regarding claims 1-2, 6 and 8-9, MINSHULL discloses a hematopoietic cell (Para. (0053) hematopoietic cells) comprising a nucleic acid comprising promoter elements of the iP1 promoter or a homolog thereof, the iP2 promoter or a homolog thereof, or a combination thereof and a heterologous transgene (Para. (0053) Heterologous polynucleotides incorporated into piggyBac-like transposons may be integrated into eukaryotic cells including animal cells ... Target cells types include .. . hematopoietic cells, ... ; Para. [0052] transposon-based gene transfer vectors (instant claims 1-2 and 8); Para. [0070] transposon ends including ITRs that can be added to the ends of a heterologous polynucleotide sequence to effect the efficient integration of the polynucleotide into genomic DNA by the action of a Bombyx transposase; Paras. (0122] and (0125] In preferred embodiments, a gene transfer vector comprises expression elements capable of driving high levels of gene expression. In eukaryotic cells, gene expression is regulated by several different classes of elements, including enhancers, promoters, introns, ... Particularly advantageous gene transfer polynucleotides for the transfer of genes for expression into mammalian cells comprise an intron from immediate early genes 1, 2 and 3 of cytomegalovirus (CMV) from either human or murine cells (for example sequences at least 95 percent identical to any of SEQ ID NOS: 958-965), wherein SEQ ID NO: 958 of MINSHULL comprises a nucleic acid of 100% identity to SEQ ID NO: 2 of this instant application (instant claim 2); see Pg. 20, Lns. 10-11 of this instant application, a region of an HCMV genome that includes promoter elements of the iP1 and/or iP2 promoters can be SEQ ID NO: 1 or 2).  Minshull also discloses the gene transfer systems can be used in methods, for example, gene expression, bioprocessing, gene therapy (instant claim 9, see Abstract).
MINSHULL fails to explicitly disclose the iP1 or iP2 promoter or the homolog thereof is operably linked to the heterologous transgene.
Arend, however, teaches a first intron from CMV IE1 and IE2 as a promoter (Pg. 8855, Abstract, we identify several novel transcripts encoding full-length IE1 and IE2 proteins during HCMV lytic replication. Two of the alternative major immediate early (MIE) transcripts initiate in the first intron, intron A, of the previously defined MIE transcript; Pg. 8856, left-hand column, second paragraph, Two of the newly identified transcripts initiated in the first intron (intron A) of the known MIE transcript. Recombinant viruses lacking intron A or the region surrounding one of the "intronic" promoters expressed lower levels of IE1 and IE2 mRNA and protein and replicated less efficiently than the parental virus did).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify MINSHULL to include operatively linking a nucleic acid comprising a iP1 promoter and a heterologous transgene, since where the general conditions of the claim are disclosed in the prior art (MINSHULL, Para. (0052) transposon-based gene transfer vectors; Para. [0041] a promoter is operably linked to a nucleic acid sequence, for example, a cDNA or a gene sequence ... in such a way as to enable expression of the nucleic acid sequence; Para. [0125] Particularly advantageous gene transfer polynucleotides for the transfer of genes for expression into mammalian cells comprise an intron from immediate early genes 1, 2 and 3 of cytomegalovirus (CMV) from either human or murine cells (for example sequences at least 95 percent identical to any of SEQ ID NOS: 958-965), wherein SEQ ID NO: 958 of MINSHULL comprises a nucleic acid of 100% identity to SEQ ID NO: 2 of this instant application; see Pg. 20, Lns. 10-11 of this instant application, a region of an HCMV genome that includes promoter elements of the iP1 and/or iP2 promoters can be SEQ ID NO: 1 or 2; Pg. 5, Lns. 25-26 of this instant application, the iP1 and iP2 promoters within the first intron of the MIE locus; Arend, Pg. 8855, Abstract, Two of the alternative major immediate early (MIE) transcripts initiate in the first intron, intron A, of the previously defined MIE transcript), operatively linking a promoter and a transgene involves only routine skill in the art. The motivation of doing so would be to develop efficient gene transfer vectors that can be used for hematopoietic cells.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648